
QuickLinks -- Click here to rapidly navigate through this document


EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
January 23, 2001, by and between Corillian Corporation, an Oregon corporation
("Employer"), and Alex Hart ("Executive").

WITNESSETH:

    WHEREAS, Employer desires to obtain the benefit of service by Executive, and
Executive desires to render services to Employer;

    WHEREAS, the Board of Directors of Employer (the "Board") has determined
that because of Executive's substantial experience and business relationships in
connection with the business of Employer, it is in the Employer's best interest
and that of its shareholders to secure the services of Executive and to provide
Executive certain additional benefits; and

    WHEREAS, Employer and Executive desire to set forth in this Agreement the
terms and conditions of Executive's employment with Employer.

    NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

    1.  Executive Representation. Executive represents and warrants that he has
the capacity to enter into this Agreement and that this Agreement will not
conflict with or result in a default under any other agreement binding on
Executive.

    2.  Title; Duties and Responsibilities. Employer and Executive agree that,
subject to the provisions of this Agreement, Employer will employ Executive and
Executive will serve Employer as President of Employer for the Term (as
hereinafter defined). Executive will report to Employer's Chief Executive
Officer. Executive agrees to observe and comply with the reasonable rules and
regulations of Employer respecting the performance of Executive's duties and
agrees to carry out and perform the reasonable orders, directions and policies
of Employer and its Board as they may be, from time to time, stated either
orally or in writing. Except as specifically provided otherwise in this
Agreement, Executive shall comply with all of the reasonable policies and
procedures adopted by Employer (as the same may be amended from time to time by
Employer). Employer will cause Executive to be nominated as a member of the
Board to serve as a Class 3 Director until the term of such position expires in
accordance with Employer's charter documents.

    3.  Term. Employer agrees to employ Executive and Executive agrees to serve
Employer, in accordance with the terms of this Agreement, commencing on the date
hereof and continuing until the second annual anniversary of this Agreement (the
"Term"), unless this Agreement is earlier terminated in accordance with the
provisions of this Agreement. At the end of the Term, this Agreement shall
continue for consecutive one year periods unless either party notifies the other
of their intent to terminate this Agreement upon ninety (90) days advance
written notice thereof.

    4.  Services and Exclusivity of Services. During the Term, Executive shall
(i) devote his full business time, energy and ability exclusively to the
business, affairs and interests of Employer, and matters related thereto,
(ii) use Executive's best efforts and abilities to promote Employer's interests,
and (iii) perform the services contemplated by this Agreement in accordance with
policies established by Employer and under the direction of Employer's Chief
Executive Officer and the Board.

    Without the prior express written authorization of the Board, Executive
shall not, directly or indirectly, during the Term: (a) render services to any
other person or firm for compensation or (b) engage in any activity competitive
with or adverse to Employer's Business (as defined below), whether alone, as a
partner, or as an officer, director, employee or significant investor of or in
any other entity. (An investment of greater than 5% of the outstanding capital
or equity securities of an entity shall be deemed significant for these
purposes.) "Business" shall mean the development, marketing and sale of
solutions to enable companies to offer electronic financial services (including,

--------------------------------------------------------------------------------

without limitation, through the Internet, mobile phones, PDA's or interactive
television) and the provision of professional services to implement, install and
customize such solutions.

    Executive may serve as a director or in any other capacity of any business
enterprise or any nonprofit or governmental entity or trade association, whose
activities involve or relate to the Business, provided in each case that such
service is expressly approved by the Board and does not interfere with
Executive's duties hereunder.

    Executive may make and manage personal business investments of his choice
and serve in any capacity with any civic, educational or charitable organization
without seeking or obtaining approval by the Board, provided that such
activities and services do not substantially interfere or conflict with the
performance of duties hereunder or create any conflict of interest with such
duties. An investment that exceeds 5% of the equity securities or capitalization
of a competitor, supplier or customer of Employer shall be deemed to constitute
such a conflict. Executive shall not serve in any of such capacities for any
business enterprise unless the Board expressly authorizes such service in
advance.

    Executive represents to Employer that Executive has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered hereunder.

    5.  Compensation.

    5.1 Base Compensation. During the Term, Employer agrees to pay Executive, in
accordance with Employer's applicable payroll policies in effect from time to
time during the Term, a base salary at the rate of $235,000 per year (the "Base
Salary").

    5.2 Additional Benefits. Executive shall also be entitled to all rights and
benefits for which Executive is otherwise eligible under any bonus plan,
incentive, participation or extra compensation plan, pension plan,
profit-sharing plan, life, medical, dental, disability, or insurance plan or
policy or other plan or benefit, as from time to time in effect, during the term
of this Agreement that Employer may provide for Executive or (provided Executive
is eligible to participate therein) for other employees of Employer with
comparable positions and responsibilities generally (collectively, the
"Additional Benefits"). Additional Benefits will include, without limitation,
the following:

    (A) Executive will be entitled to participate in the Corillian Executive
Bonus program, which will provide Executive with the opportunity to make up to
30% of the Base Salary per annum for the achievement of both departmental and
corporate objectives set by the Chief Executive Officer and reviewed by
Employer's Compensation Committee on a quarterly basis.

    (B) Executive's obligations under this Agreement are conditioned upon
Employer's Compensation Committee granting to Executive an option to purchase
240,000 shares of Employer's common stock at an exercise price equal to the fair
market value of such shares on the date of grant by the Compensation Committee,
which will vest in three equal annual installments beginning on the first annual
anniversary of this Agreement (the "Option"). The agreement evidencing the
Option will be substantially in the form attached hereto as Exhibit A.

    (C) Employer will pay Executive, upon the execution of this Agreement, a
signing bonus of $75,000 to aid Executive in establishing a residence in
Portland, Oregon.

    (D) Employer will pay the initiation fee and annual dues during the Term for
Executive's membership in the golf/country club of Executive's choice in the
metropolitan area of Portland, Oregon. Employer will be entitled to receive any
fees or dues refunded to Executive by such golf/country club.

    (E) Employer will pay for the relocation of Executive and his family from
Bellevue, Washington to Portland, Oregon or vicinity. These amounts include but
are not limited to

3

--------------------------------------------------------------------------------

movers, car haulers, a reasonable number of house hunting trips for Executive
and his family, etc. Relocation expenses are a taxable benefit and all monies
paid to Executive for reimbursement will be taxed and included on his W-2 at the
end of the year in which they were paid to Executive. Employer can pay movers,
and other major items directly if Employer is given the opportunity to contact
the vendor engaged prior to the work being performed.

    (F) Employer will reimburse Executive for the cost of selling his current
home in Bellevue, Washington and purchasing a new home in Portland, Oregon or
vicinity, including customary costs and expenses (i.e. title insurance and
escrow fees, excise/transfer taxes, recording costs, and other settlement costs
on the sale of his existing home (to the extent such costs would otherwise be
payable by a seller) and the purchase of his new home (to the extent such costs
would otherwise be payable by a buyer), excluding any interest charges or
"points," and Executive's real estate commissions on the sale of his existing
home). Employer will guarantee the sale of Executive's current home within
180 days at a price equal to the average of the appraised values determined by
two mutually acceptable independent real estate appraisal companies (if Employer
and Executive cannot agree on two appraisers, then each shall select their own
and the two so selected shall appoint a third, and the average of the three
appraisals shall set the value (the "Home Value"). If such home does not sell
within the 180-day period for the Home Value, Employer will either purchase the
home for the Home Value or pay Executive the difference between the sale price
of the home and the Home Value. Employer shall pay the costs associated with the
appraisals. Employer will, if deemed necessary by Executive but only if
Executive has not received the sale proceeds on the sale of his home in
Bellevue, Washington, loan to Executive an amount equal to the down payment on
his new home, such amount not to exceed the Equity Value (as defined below).
This loan will be free of any interest, and Employer will reimburse Executive on
a grossed-up basis for any amounts payable by Executive to cover imputed
interest taxes. "Equity Value" means the difference between the Home Value and
the outstanding amounts under any mortgages on Executive's current home in
Bellevue, Washington.

    5.3 Periodic Review/Adjustment. Employer's Chief Executive Officer, in
conjunction with Employer's Compensation Committee, shall review Executive's
Base Salary and Additional Benefits then being paid to him not less frequently
than every twelve months in the light of additional or reduced responsibilities,
if any, which may have been assigned or assumed, the results of operations and
prospects of Employer, and current salaries and benefits then being paid to
other persons. Following such review, Employer may increase (but shall not be
required to increase) the salary or any other benefits, but may not decrease the
salary from the then existing level. Under no circumstances may Employer reduce
the benefits payable to Executive under subsections 5.2 (B), (C), (D), (E) or
(F).

    5.4 Perquisites. Executive shall be entitled to up to 240 hours of Paid Time
Off ("PTO") per annum, which shall accrue on a daily basis from the date of this
Agreement, except that Executive will be given credit for any time employed by
Employer before the date of this Agreement. PTO includes vacation, sick leave,
and personal leave. Holidays have been excluded from the PTO. PTO may be taken
at such time during each year as may be mutually agreed upon by Executive and
Employer. At no time may Executive accrue more than 240 hours of PTO. If
Executive has not used all or any part of this PTO during any year, he may
carry-over up to 80 hours of PTO until the next year.

    5.5 Overall Qualification. Subject to the terms of any written benefit
plans, Employer reserves the right to modify, suspend or discontinue any and all
of the above referenced benefit plans, practices, policies and programs at any
time (whether before or after termination of employment) without notice to or
recourse by Executive so long as such action is taken generally with respect to
other similarly situated persons and does not single out Executive.

4

--------------------------------------------------------------------------------

Under no circumstances may Employer reduce the benefits payable to Executive
under subsections 5.2 (B), (C), (D), (E) or (F).

    6.  Termination. The Base Salary and Additional Benefits provided to
Executive pursuant to this Agreement, and the employment of Executive by
Employer shall be terminated prior to expiration of the Term only as provided in
this Section 6.

    6.1 Disability. If a physical or mental illness renders Executive unable to
perform his normal duties in connection with Employer for a period of 180 days
(whether or not consecutive) out of any consecutive 365 days and that the Board
reasonably determines is reasonably expected to continue to render Executive
unable to perform such duties (a "Disability"), Executive's employment hereunder
may be terminated by written notice of termination from Employer to Executive.
Executive agrees to submit to examinations from time to time by a duly licensed
physician, who shall be selected by Employer's Chief Executive Officer, in
connection with any actual or alleged Disability; provided, that such physician
shall be independent as to Employer and its affiliates (other than Executive)
and shall be a specialist in the area of Executive's alleged Disability. If
Executive's employment is terminated by Employer because of a Disability, this
Agreement will terminate in all respects, provided that Employer shall pay to
Executive or the personal representative of Executive (the "Beneficiary"), as
applicable, any Base Salary through the date of termination and any accrued
Additional Benefits that do not by their terms end at the Disability of
Executive.

    6.2 Death. If Executive dies during the Term, this Agreement will terminate
in all respects, provided that Employer shall pay to the Beneficiary any Base
Salary through the date of death and any accrued Additional Benefits that do not
by their terms end at the death of Executive.

    6.3 For Cause. Executive's employment hereunder shall be terminated and all
of his rights to receive Base Salary and (subject to the terms of any plans
relating thereto) Additional Benefits hereunder in respect of any period after
such termination, shall terminate upon a determination by the Board, acting in
good faith based upon actual knowledge at such time, that Executive (i) is or
has been grossly negligent, (ii) is engaging or has engaged in willful or
grossly negligent misconduct or a breach of fiduciary duty involving personal
profit, (iii) has failed to perform material duties, (iv) has been convicted of
any felony, or (v) has intentionally or materially breached any of the
provisions of this Agreement or any other agreement with Employer (each of the
above being a termination for "Cause").

    (A) Employer shall effect a termination for Cause by written notice to
Executive specifying in reasonable detail the circumstances alleged by Employer
that constitute a basis for termination for Cause and the specific provisions of
Section 6.3 relied upon in effecting such termination. The date of such
termination shall be the date ten (10) business days after Employer gives such
notice of termination to Executive. If the grounds for such termination are
solely the grounds set forth in Section 6.3 (excluding, for this purpose,
conviction of a felony as set forth above), then during such ten (10) business
day period, Executive shall be afforded an opportunity to discuss the basis for
such termination with the Board, and Executive shall, at his election exercised
in writing prior to the expiration of such ten (10) business day period, be
entitled to a period of not less than thirty (30) days after the date of such
discussion to attempt to remedy or cure the conduct alleged to constitute such
grounds and the harm caused thereby if in the good faith and reasonable judgment
of the Board, such conduct and harm is capable of being remedied or cured within
said thirty (30) day period. If, after the expiration of such cure period, the
Executive has not in the good faith and reasonable judgment of the Board,
remedied or cured the conduct alleged to constitute such grounds and the harm
caused thereby, the termination for Cause shall be effective upon notice to
Executive of such adverse Board judgment.

    (B) Upon termination of Executive's employment for Cause, the obligations of
Executive and Employer under this Agreement shall immediately cease. Such
termination

5

--------------------------------------------------------------------------------

shall be without prejudice to any other remedy to which either party may be
entitled either at law, in equity, or under this Agreement.

    6.4 Without Cause.

    (A) Notwithstanding any other provision of this Section 6, Executive shall
have the right to terminate Executive's employment with Employer at any time,
but any such termination, other than as expressly provided in Section 6.4, shall
terminate the accrual of Base Salary and Additional Benefits provided under this
Agreement for the remainder of the Term. Employer shall, within five business
days of such termination, pay to Executive all Base Salary and Additional
Benefits accrued through the date of such termination.

    (B) Employer may terminate Executive's employment hereunder at any time
without cause. Upon a termination of Executive's employment by Employer without
cause hereunder, Employer shall pay to Executive any Additional Benefits and
Base Salary accrued through the date of termination.

    6.5 No Limitation. Employer's exercise of its right to terminate shall be
without prejudice to any other right or remedy to which it or any of its
affiliates may be entitled at law, in equity or under this Agreement.

    6.6 Exclusive Remedy. Executive agrees that the payments expressly provided
and contemplated by this Agreement shall constitute the sole and exclusive
obligation of Employer in respect of Executive's employment with and
relationship to Employer and that the payment thereof shall be the sole and
exclusive remedy for any termination of Executive's employment. Executive
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.

    6.7 Mitigation. Executive shall be required to mitigate or attempt to
mitigate damages under this Agreement.

    7.  Change in Management. Executive will be entitled to terminate his
employment hereunder at any time upon a Change in Management. "Change in
Management" means (i) Ted Spooner is not the Chief Executive Officer of Employer
(or its Successor Corporation after a Corporate Transaction (each as defined in
Employer's 2000 Stock Incentive Compensation Plan)) and (ii) Executive has not
been named Chief Executive Officer of Employer (or its Successor Corporation)
and remains employed by Employer (or its Successor Corporation) at such time. If
Executive terminates his employment upon a Change in Management, 50% of the
then-unvested portion of the Option will vest immediately and Employer will pay
Executive severance in the form of one year's Base Salary. In such event and at
Employer's election (in its sole discretion), Executive's receipt of severance
and accelerated vesting will be conditioned upon Executive continuing in his
role with Employer (or its Successor Corporation) for a transition period not to
exceed 90 days. Executive's compensation and benefits during such period will
remain the same as immediately before such period. After the conclusion of such
period, if any, Executive will be free to pursue alternative employment.  Any
termination of Executive's employment by Employer without cause in anticipation
of a Change in Management shall be deemed to be a termination by Executive upon
a Change in Management. Executive has the burden of establishing that a
termination by Employer without cause was in anticipation of a Change in
Management, provided, however, that any such termination shall be presumed to be
in anticipation of a Change in Management if the Change in Management occurs
within 60 days after such termination.

    8.  Business Expenses. During the Term, Employer shall, in accordance with
Employer's policy in effect from time to time, reimburse Executive promptly for
all reasonable and adequately documented business expenses which Executive
incurs in his reasonable judgment in connection with the services to be rendered
to Employer hereunder, including entertainment, travel, and transportation
expenses incurred in pursuit and furtherance of Employer's business and
goodwill.

6

--------------------------------------------------------------------------------

    9.  No Solicitation of Employees or Clients. Executive agrees that he will
not, directly or indirectly, for a period of 2 years from the termination of
this Agreement (other than as a result of a termination resulting from
Employer's breach of this Agreement), solicit, entice, persuade, or induce any
employee of Employer or any client under contract with Employer to terminate his
or her employment by, or contract with, Employer or its subsidiaries, if any, or
to refrain from extending or renewing the same (upon the same or new terms) or
to become employed by or to enter into any agency contract with a person or
business other than Employer. This provision shall not preclude Executive from
employing or entering into a contract with any person or entity that responds to
a public advertisement, that is referred by a recruiting agency or that
approaches Executive without any solicitation by Executive.

    10.  Dispute Resolution.

    10.1 Governing Law. This Agreement is to be interpreted in accordance with
the laws of the State of Oregon. Executive and Employer hereby expressly consent
to the personal jurisdiction of the state and federal courts located in Oregon
for any action or proceeding arising from or relating to this Agreement.

    10.2 Attorneys' Fees and Court Costs. If any suit or action arising out of
or related to this Agreement is brought by any party, the prevailing party shall
be entitled to recover the costs and fees (including without limitation
reasonable attorney fees, the fees and costs of experts and consultants,
copying, courier and telecommunication costs, and deposition costs and all other
costs of discovery) incurred by such party in such suit or action, including
without limitation any post-trial or appellate proceeding.

    10.3 Equitable Relief. Executive acknowledges that Employer may not have an
adequate remedy at law in the event of any breach or threatened breach by
Executive of this Agreement pertaining to confidentiality or intellectual
property, and that Employer or its customers or suppliers may suffer irreparable
injury as a result. In the event of any such breach or threatened breach,
Executive hereby consents to the granting of injunctive relief without the
posting by Employer of any bond or other security.

    11.  Miscellaneous.

    11.1 Succession; Survival. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns. The obligations and
duties of Executive hereunder are personal and otherwise not assignable.
Executive's obligations and representations under this Agreement will survive
the termination of Executive's employment, regardless of the manner of such
termination.

    11.2 Notices. Any notice or other communication provided for in this
Agreement shall be in writing and sent if to Employer to its principal office
at:

Corillian Corporation
3400 NW John Olsen Place
Hillsboro, OR 97124
Attention: Erich J. Litch

or at such other address as Employer may from time to time in writing designate,
and if to Executive at such address as Executive may from time to time in
writing designate (or Executive's business address of record in the absence of
such designation). Each such notice or other communication shall be effective
(i) if given by telecommunication, when transmitted to the applicable number so
specified in (or pursuant to) this Section 11.2 and an appropriate answerback is
received, (ii) if given by mail, three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when actually delivered at such address.

    11.3 Entire Agreement; Amendments. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof and it supersedes
any prior agreements,

7

--------------------------------------------------------------------------------

undertakings, commitments and practices relating to Executive's employment by
Employer. No amendment or modification of the terms of this Agreement shall be
valid unless made in writing and signed by Executive and, on behalf of Employer,
by an officer expressly so authorized by the Board.

    11.4 Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.

    11.5 Employer Information. Executive agrees that he will not, during his
employment with Employer, improperly use or disclose any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
and that he will not bring onto the premises of Employer or its affiliates any
unpublished document or proprietary information belonging to any such employer,
person or entity, unless consented to in writing by such employer, person or
entity.

    11.6 Place of Employment. Employer recognizes that Executive's residence and
principal place for performing his obligations hereunder shall be Portland,
Oregon and vicinity (including Beaverton and Hillsboro); provided, however, that
Executive will be expected to engage in travel throughout the United States and
the world as Employer may reasonably request or as may be required for the
proper performance of services hereunder. Employer may not require Executive to
travel outside of Portland more than 15 calendar days during any month.

    11.7 Severability. If this Agreement shall for any reason be or become
unenforceable in any material respect by any party, this Agreement shall
thereupon terminate and become unenforceable by the other party as well. In all
other respects, if any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances to the fullest extent permitted by law and may
be modified by a court to make the provision consistent with applicable laws.

    11.8 Section Headings. Section and other headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

    11.9 Counterparts. This Agreement and any amendment hereto may be executed
in one or more counterparts. All of such counterparts shall constitute one and
the same agreement and shall become effective when a copy signed by each party
has been delivered to the other party.

    11.10  Construction.The parties hereto acknowledge that each party to this
Agreement is sophisticated and has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, no provision of this Agreement shall be construed against any party
on the ground that such party or its counsel drafted the provision, and the
parties hereby waive any statute or rule to the contrary.

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

    "EMPLOYER"
CORILLIAN CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Its:
 
         

--------------------------------------------------------------------------------


 
 
"EXECUTIVE"
ALEX HART
 
 
 
 
         

--------------------------------------------------------------------------------


 
 
Address:
 


--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT A

CORILLIAN CORPORATION
2000 STOCK INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION LETTER AGREEMENT


TO: Alex Hart

We are pleased to inform you that you have been selected by the Company to
receive a stock option (the "Option") to purchase shares (the "Option Shares")
of the Company's Common Stock under the Company's 2000 Stock Incentive
Compensation Plan (the "Plan").

The terms of the Option are as set forth in this Agreement and in the Plan, a
copy of which is attached. The Plan is incorporated by reference into this
Agreement, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan. Capitalized terms that are not defined
in this Agreement have the meanings given to them in the Plan.

The most important terms of the Option are summarized as follows:

    Grant Date:   January 23, 2001     Number of Shares:   240,000     Exercise
Price:   $12.50 per share     Expiration Date:   January 23, 2011     Vesting
Base Date:   January 23, 2001     Type of Option:   Nonqualified Stock Option
("NSO")

Vesting and Exercisability:  The Option will vest and become exercisable
according to the following schedule:

    Period of Continuous Service
From Vesting Base Date   Portion of Total Option Which Is
Vested and Exercisable     One year from Vesting Base Date   1/3rd     Two years
from Vesting Base Date   An additional 1/3rd     Three years from Vesting Base
Date   100%

Corporate Transactions:  For purposes of this section, the following terms shall
be defined as follows:

    "Good Reason" means the occurrence of any of the following events or
conditions and the failure of the Successor Corporation to cure such event or
condition within 30 days after receipt of written notice from the Participant:

    (a) a change in the Participant's status, title, position or
responsibilities (including reporting responsibilities) that, in the
Participant's reasonable judgment, represents a substantial reduction in the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Participant of any duties or responsibilities
that, in the Participant's reasonable judgment, are materially inconsistent with
such status, title, position or responsibilities; or any removal of the
Participant from or failure to reappoint or reelect the Participant to any of
such positions, except in connection with the termination of the Participant's
employment for Cause, for Disability or as a result of his or her death, or by
the Participant other than for Good Reason;

    (b) a reduction in the Participant's annual base salary;

    (c) the Successor Corporation's requiring the Participant (without the
Participant's consent) to be based at any place outside a 35-mile radius of his
or her place of employment prior to a Corporate Transaction, except for
reasonably required travel on the Successor Corporation's

10

--------------------------------------------------------------------------------

business that is not materially greater than such travel requirements prior to
the Corporate Transaction;

    (d) the Successor Corporation's failure to (i) continue in effect any
material compensation or benefit plan (or the substantial equivalent thereof) in
which the Participant was participating at the time of a Corporate Transaction,
including, but not limited to, the Plan, or (ii) provide the Participant with
compensation and benefits substantially equivalent (in terms of benefit levels
and/or reward opportunities) to those provided for under each material employee
benefit plan, program and practice as in effect immediately prior to the
Corporate Transaction;

    (e) any material breach by the Successor Corporation of its obligations to
the Participant under the Plan or any substantially equivalent plan of the
Successor Corporation; or

    (f)  any purported termination of the Participant's employment or service
relationship for Cause by the Successor Corporation that is not in accordance
with the definition of Cause under the Plan.

    "Related Party Transaction" means (a) a merger of the Company in which the
holders of shares of Common Stock immediately prior to the merger hold at least
a majority of the shares of Common Stock in the surviving corporation
immediately after the merger, (b) a mere reincorporation of the Company or (c) a
transaction undertaken for the sole purpose of creating a holding company.

    Acceleration of vesting of options that are not assumed. In the event of a
Corporate Transaction in which this Option is not assumed or continued or an
equivalent option or right substituted by the surviving corporation, the
successor corporation or its parent corporation, as applicable (the "Successor
Corporation"), you shall fully vest in and have the right to exercise this
Option as to all of the shares of Common Stock subject thereto, including shares
as to which this Option would not otherwise be vested or exercisable provided
that, such acceleration will not occur if, in the opinion of the Company's
accountants, it would render unavailable "pooling of interest" accounting for a
Corporate Transaction that would otherwise qualify for such treatment. If this
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Corporate Transaction, the Plan Administrator
shall notify you in writing or electronically that this Option shall be fully
vested and exercisable for a specified time period after the date of such
notice, and this Option shall terminate upon the expiration of such period, in
each case conditioned on the consummation of the Corporate Transaction. This
Option shall be considered assumed if, following the Corporate Transaction, the
option or right confers the right to purchase or receive, for each share of
Common Stock subject to this Option, immediately prior to the Corporate
Transaction, the consideration (whether stock, cash, or other securities or
property) received in the Corporate Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Corporate Transaction is not solely common
stock of the Successor Corporation, the Plan Administrator may, with the consent
of the Successor Corporation, provide for the consideration to be received upon
the exercise of this Option, for each share of Common Stock subject thereto, to
be solely common stock of the Successor Corporation equal in fair market value
to the per share consideration received by holders of Common Stock in the
Corporate Transaction. This Option shall terminate and cease to remain
outstanding immediately following the consummation of the Corporate Transaction,
except to the extent assumed by the Successor Corporation.

    Acceleration upon termination of employment by Successor Corporation. If
this Option is assumed or replaced in the Corporate Transaction, other than a
Related Party Transaction, and does not otherwise accelerate at that time, it
shall be accelerated in the event that your employment or service relationship
should subsequently terminate within one year following such Corporate
Transaction, unless such employment or service relationship is terminated by the
Successor Corporation for Cause or by you voluntarily without Good Reason;
provided, that such acceleration shall not occur if, in the opinion of the
Company's outside accountants, such

11

--------------------------------------------------------------------------------

acceleration would render unavailable "pooling of interests" accounting
treatment for any Corporate Transaction for which pooling of interests
accounting treatment is sought by the Company.

Acceleration as provided in Employment Agreement.  Notwithstanding any other
terms of this Agreement, you shall vest in and have the right to exercise this
Option as to some or all of the shares of Common Stock subject thereto,
including shares as to which this Option would not otherwise be vested or
exercisable, to the extent so provided in the employment agreement between you
and the Company.

Change in Role after Change in Management:  If Ted Spooner is no longer the
Chief Executive Officer of the Company and after Mr. Spooner discontinues
serving in such capacity there is a change in your title, position or
responsibilities (including reporting responsibilities) that, in your reasonable
judgment, represents a substantial reduction in the title, position or
responsibilities as in effect immediately prior thereto, you shall fully vest in
and have the right to exercise this Option as to all of the shares of Common
Stock subject thereto, including shares as to which this Option would not
otherwise be vested or exercisable. Any such changes arising from Cause, Death,
Disability (each as defined in your employment agreement with the Company), or
your resignation shall not trigger the application of this provision.

Termination Without Cause:  If you are terminated by the Company during the term
of your employment agreement with the Company without Cause (as defined in your
employment agreement with the Company), you shall vest in and have the right to
exercise this Option as to 50% of the then-unvested portion of shares of Common
Stock subject to this Option.

Termination of Option:  The unvested portion of the Option will terminate
automatically and without further notice immediately upon termination (voluntary
or involuntary) of your employment or service relationship with the Company or a
Related Corporation. The vested portion of the Option will terminate
automatically and without further notice on the earliest of the following dates:

    (a) three months after termination of your employment or service
relationship with the Company or a Related Corporation for any reason other than
Cause, Retirement, Disability or death;

    (b) one year after termination of your employment or service relationship
with the Company or a Related Corporation by reason of Retirement, Disability or
death; and

    (c) the Expiration Date;

except, that if the Company or a Related Corporation terminates your services
for Cause you will forfeit the unexercised portion of the Option, including
vested and unvested shares, the date your termination is effective. If you die
while the Option is exercisable, the Option may be exercised until one year
after the date of death or the Expiration Date, whichever is earlier.

It is your responsibility to be aware of the date your Option terminates.

Method of Exercise:  You may exercise the Option by giving written notice to the
Company, in form and substance satisfactory to the Company, which will state the
election to exercise the Option and the number of shares of Common Stock for
which you are exercising the Option. The written notice must be accompanied by
full payment of the exercise price for the number of shares of Common Stock you
are purchasing.

Form of Payment:  You may pay the Option exercise price, in whole or in part, in
cash, by check or, unless the Plan Administrator determines otherwise, by
(a) tendering (either actually or by attestation) mature shares of Common Stock
(generally, shares you have held for a period of at least six months) having a
fair market value on the day prior to the date of exercise equal to the exercise
price (you should consult your tax advisor before exercising the Option with
stock you received upon the exercise of an incentive stock option); (b) if and
so long as the Common Stock is registered under the Securities Exchange Act of
1934, as amended, delivery of a properly

12

--------------------------------------------------------------------------------

executed exercise notice together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds necessary to
pay the exercise price all in accordance with the regulations of the Federal
Reserve Board; or (c) such other consideration as the Plan Administrator may
permit.

Withholding Taxes:  As a condition to the exercise of any portion of the Option
that is treated as a nonqualified stock option, you must make such arrangements
as the Company may require for the satisfaction of any federal, state or local
withholding tax obligations that may arise in connection with such exercise. The
Company has the right to retain without notice sufficient shares of stock to
satisfy the withholding obligation. Unless the Plan Administrator determines
otherwise, you may satisfy the withholding obligation by electing to have the
Company withhold from the shares to be issued upon exercise that number of
shares having a fair market value equal to the amount required to be withheld
(up to the minimum required federal tax withholding rate). The Company may also
deduct from the shares to be issued upon exercise any other amounts due from you
to the Company.

Limited Transferability:  During your lifetime only you can exercise the Option.
The Option is not transferable except by will or by the applicable laws of
descent and distribution, except that nonqualified stock options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.

Registration:  The Company has filed and maintains an effective registration
statement with respect to the Option Shares. The Company intends to maintain
this registration but has no obligation to do so. In the event that such
registration ceases to be effective, you will not be able to exercise the Option
unless exemptions from registration under federal and state securities laws are
available; such exemptions from registration are very limited and might be
unavailable. By accepting the Option, you hereby acknowledge that you have read
and understand Section 15.3 of the Plan.

Binding Effect:  This Agreement will inure to the benefit of the successors and
assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation:  By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator;
(h) that the future value of the underlying Option Shares is unknown and cannot
be predicted with certainty; and (i) that if the underlying Option Shares do not
increase in value, the Option will have no value.

13

--------------------------------------------------------------------------------

    Please execute the following Acceptance and Acknowledgment and return it to
the undersigned.

    Very truly yours,
 
 
CORILLIAN CORPORATION
 
 
By
 
         

--------------------------------------------------------------------------------

    Its            

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I, a resident of the State of             , accept the Option described in this
Agreement and in the Plan, and acknowledge receipt of a copy of this Agreement
and a copy of the Plan. I have read and understand the Plan.

Dated:                

--------------------------------------------------------------------------------

                Address                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Taxpayer I.D. Number      

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF STOCK OPTION

To: Corillian Corporation

I, a resident of the State of             , hereby exercise my Nonqualified
Stock Option (check one box) granted by Corillian Corporation (the "Company")
on             ,      , subject to all the terms and provisions thereof and of
the 2000 Stock Incentive Compensation Plan referred to therein, and notify the
Company of my desire to purchase      shares of Common Stock of the Company (the
"Securities") at the exercise price of $      per share. I hereby represent and
warrant that I have been furnished with a copy of the Plan and Plan Summary.

Dated:                

--------------------------------------------------------------------------------

                Address                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Taxpayer I.D. Number      

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

RECEIPT

Corillian Corporation hereby acknowledges receipt from             in payment
for      shares of Common Stock of Corillian Corporation, an Oregon corporation,
of $             in the form of

/ /   Cash    
/ /
 
Check (personal, cashier's or bank certified)
 
 
/ /
 
__________ shares of the Company's Common Stock, fair market value $_______ per
share, held by the optionee for a period of at least six months
 
 
/ /
 
Copy of irrevocable instructions to Broker
 
 



Date:



--------------------------------------------------------------------------------



 

By:



--------------------------------------------------------------------------------



FMV on such date: $              

 

For:

Corillian Corporation

2

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
EXHIBIT A CORILLIAN CORPORATION 2000 STOCK INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION LETTER AGREEMENT
